Case: 12-10978          Document: 00512810942          Page: 1    Date Filed: 10/22/2014




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                        Fifth Circuit

                                                                                          FILED
                                                                                   October 22, 2014
                                          No. 12-10978
                                                                                    Lyle W. Cayce
                                                                                         Clerk

FRANKIE SIMS, on behalf of himself and all others similarly situated;
PATSY SIMS, on behalf of herself and all others similarly situated,

                Plaintiffs–Appellants,

v.

CARRINGTON MORTGAGE SERVICES, L.L.C.,

                Defendant–Appellee.




                      Appeal from the United States District Court
                           for the Northern District of Texas
                                 USDC No. 4:12-CV-87


Before OWEN and HAYNES, Circuit Judges, and LEMELLE,* District Judge.
PER CURIAM:**
       In a prior opinion and order, we affirmed the district court’s judgment in
part and certified questions pertaining to the remaining issues in this appeal
to the Supreme Court of Texas. 1 The Supreme Court of Texas issued an



       * District   Judge of the Eastern District of Louisiana, sitting by designation.
       **Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1 Sims v. Carrington Mortg. Servs., L.L.C., 538 F. App’x 537, 546-47 (5th Cir. 2013)
(per curiam).
     Case: 12-10978      Document: 00512810942           Page: 2   Date Filed: 10/22/2014


                                      No. 12-10978

opinion in May 2014 answering those certified questions, and on October 3,
2014, denied rehearing. 2
                                    *        *       *
       In view of the Texas court’s responses to the certified questions, we
AFFIRM the judgment of the district court.




       2 Sims v. Carrington Mortg. Servs., L.L.C., No. 13-0638, 2014 WL 1998397, at *5 (Tex.
Oct. 3, 2014).

                                             2